Title: To George Washington from Nathaniel Ramsey, 16 August 1789
From: Ramsey, Nathaniel
To: Washington, George

 

Sir,
Charles Town (Maryland) 16th of August 1789

I have been informed that it is your wish that every person who is disposed to serve in any of the departments of the new Government, should signify their inclination by a particular application. I have promised this as an appology for my offering my service in the Judiciary department of the district where I reside.
Several years regular study of the law, together with a few years practice at the Bar, antecedent to the revolution, has given me, at least, an oppertunity of acquiring a moderate acquaintance with the laws of my Country.
And not having resumed the practice since the disolution of the Army, and being ingaged in no other pursuit then paying some small attention to a farm, I have it in my power to devote a considerable part of my time to the duties of the Office, provided you should think proper to honor me with an appointment. I am with great respect your Excellence’s Most obedient humble servant

Nat: Ramsey

